Citation Nr: 1753631	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2017, the Board remanded the Veteran's claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay.  However, further development is necessary prior to adjudication of the Veteran's claim.

The Board previously remanded the Veteran's claim in part so that a VA examination could be conducted to assess the current severity of his bilateral hearing loss.  The requested examination was performed in May 2017.  At that time, the examiner concluded that the puretone test results were not valid for rating purposes, because they were inconsistent and fluctuated by 10 to 15 decibels upon retesting.  The examiner also noted that the Veteran's puretone average was "significantly poorer with no reported change in health to explain a significant decline since 2010."  However, the Veteran has specifically asserted that his hearing has worsened since 2010, and the examiner did not explain, particularly in light of the period of time that had passed since the last examination, what type of "health change" would be necessary to warrant the increase in severity she observed.  The examiner also concluded that speech recognition testing was not appropriate for the Veteran.  In support of that conclusion, she stated that the testing was in poor agreement with his puretone threshold average and that his word recognition scores were "much poorer than previous exams."  She also noted that, regardless of the volume at which words were presented, the Veteran provided responses that "were not considered to represent his true organic hearing ability."  However, the examiner did not clearly explain why she believed that the Veteran's responses were not representative of his actual hearing ability.

In short, although the Board acknowledges the 2017 VA examiner's conclusion that the Veteran was misrepresenting the current severity of his hearing loss disability, it appears that she relied, at least in part, on the fact that his hearing had worsened so significantly since his 2010 examination when reaching that determination.  As she did not adequately explain why such worsening was not likely, particularly in light of the Veteran's consistent assertions of worsening during the course of this appeal, the Board finds that an additional VA examination is required to clarify the current severity of the Veteran's hearing loss.

Additionally, although VA treatment records dating through April 2017 have been associated with the claims file pursuant to the Board's prior remand orders, it appears that medical evidence relevant to the Veteran's claim remains outstanding.  Specifically, his VA treatment records contain two references to audiological testing conducted during the claim period, but the full results of that testing are noted to be viewable through "Tools/Audiology Display."  Unfortunately, the Board does not have access to that viewing tool, and the test results are not otherwise associated with the claims file.  Furthermore, the Veteran's VA treatment records include an April 2017 note that discusses scheduling him for an audiology examination in the community through VA's Choice Program, and any records created in connection with that treatment have not been obtained.  Thus, on remand, any outstanding records related to audiological evaluations conducted through VA's Choice Program and any relevant records accessible through the VA medical facilities' viewing tools must be associated with the claims file.  Ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of (1) any relevant records viewable in Tools/Audiology (or Audiogram) Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of audiological testing conducted during VA treatment on October 6, 2009, and on January 15, 2013; (2) any outstanding records related to private audiological treatment the Veteran has received through VA's Choice Program (see April 27, 2017, treatment note discussing scheduling the Veteran for an audiology examination in the community), including any records available via the above viewing tools; and (3) any other outstanding VA treatment records dated since April 2017, including any relevant records available via the above viewing tools.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current severity of his bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.

Following examination of the Veteran, the examiner should reconcile, as necessary, his or her findings with the other audiological testing documented in the claims file, to specifically include the testing documented during the October 2010 and May 2017 VA examinations and, to the extent full test results are available, during treatment.  If the examiner agrees with the May 2017 VA examiner's assessment of the validity of the audiological test results obtained at that time, he or she must explain why that is so, specifically discussing why those results are not an accurate representation of the increase in the severity of the Veteran's hearing loss from 2010 to 2017, particularly in light of his assertion, during his October 2016 Board hearing, that his hearing was "constantly getting worse."

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

